DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In the Claims
Claim Objections
Claims 6-10 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only--, and/or, --cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 6-10 have not been further treated on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2021/0408939 to Hain.
As to Claim 1:
Hain discloses, in FIG(s). 1-3:
-method for measuring an operating temperature of a power module [10] that is used for operating an electric vehicle drive, the power module [10] comprising 
a plurality of semiconductor switching elements [14] (power switches 12, 14, 16) and drive electronics [16] (driver 22;  ¶ [0025]), 
wherein the semiconductor switching elements [14] (power switches 12, 14, 16) can be switched by the drive electronics [16] (controller component 20 and a driver 22 control the power switches;  ¶ [0025]) in such a way that the semiconductor switching elements [14] allow or interrupt a load current in order to convert the direct current fed into the power module [10] at the input side ("input-side power source (e.g. a power battery);"  ¶ [0026]) into an output-side alternating current (AC multiphase output current is generated by power switches 12, 14, 16;  ¶ [0026]),  
wherein the method comprises measurement of a voltage present at a point (point 28 at anode of diode 32;  by voltage measurement unit 26) located on a side of a diode [22] (diode 32) that is connected in series with the semiconductor switching element [14] and that faces away from the semiconductor switching element [14] (power switch 14;  ¶ [0030]),
wherein the method comprises measurement of a drain-source current of the semiconductor switching element [14] ("detected operating voltage and operating current of the power semiconductor;"  ¶ [0032]) that is generated by a current source [18] ("input current obtained from an input-side power source;"  ¶ [0026]), 
wherein the method comprises determination of a mathematical dependency between the measured voltage and the measured current ("mathematical function that describes the behavior of the temperature in relation to the operating voltage and the operating current in the power semiconductor;"  ¶ [0034]).  
As to Claim 2:
However, Hain further discloses, in FIG(s). 1-3:
wherein the mathematical dependency describes the measured voltage as a function of the measured current ("using a mathematical function that describes the behavior of the temperature in relation to the operating voltage and the operating current in the power semiconductor.;"  ¶ [0034]).  
As to Claim 3:
However, Hain further discloses, in FIG(s). 1-3:
wherein the method further comprises the determination of a derivative of the function with respect to the measured current ("using a mathematical function that describes the behavior of the temperature in relation to the operating voltage and the operating current in the power semiconductor.;"  ¶ [0034];  where a derivative relative to the measured current is a mathematical function).  
As to Claim 4:
However, Hain further discloses, in FIG(s). 1-3:
wherein the method further comprises ascertaining an operating temperature of the semiconductor switching element [14] belonging to the value of the derivative on the basis of a predetermined correlation between a resistance of the semiconductor switching element [14] and its operating temperature (power semiconductor calibration I-V curves are accessed and used to find numerous device temperatures by plotting operating current as a function of operating voltage at points along the curves; where the plotting at these points along line/curve is a derivative;  ¶ [0033]).  
As to Claim 5:
However, Hain further discloses, in FIG(s). 1-3:
wherein the measurement of the load current takes place by means of a current measuring device [20] which serves simultaneously for measuring a phase current of the alternating current (means used at "based on the detected operating voltage and operating current of the power semiconductor;"  where "operating current I, in particular the drain-source current IDS;"  ¶ [0032]).  
As to Claim 6:
However, Hain further discloses, in FIG(s). 1-3:
wherein the method further comprises determination of a voltage offset of the measured voltage for the case in which the measured current is equal to zero (in the above described calibration I-V curves, found at point where the I-V curve crosses voltage axis; i.e., I=0), 
wherein the mathematical dependency between the measured voltage corrected by the voltage offset and the measured current is determined (above described axis crossing point is voltage magnitude applied to mathematical function describing temperature behavior;  ¶ [0034]).  
As to Claim 7:
However, Hain further discloses, in FIG(s). 1-3:
wherein the method comprises measurement of a first voltage (by "voltage measurement unit 26 . . . for determining the operating voltage of the power semiconductor;"  ¶ [0030]) and/or of a second voltage, 
wherein the first voltage is present at a first point [P1] (a point 28 at an anode of diode 32) that is located on a side of the diode [22] that faces away from a semiconductor switching element [14] ("diode 32 is located on a side of the drain electrode 13 facing away from the source electrode 15;"  ¶ [0030]), 
wherein the second voltage is present at a second point [P2] that is located on a side of the diode [22] that faces away from a semiconductor switching element [14] (point at the input to resistor 34 at connection 38;  ¶ [0029]), 
wherein the second point [P2] is located on a side of the first point [P1] that faces away from the diode [22] (connection 38 is across resistor 34 from point 28;  ¶ [0029] - ¶ [0030]).  
As to Claim 8:
However, Hain further discloses, in FIG(s). 1-3:
wherein a filter circuit is arranged between the first point [P1] and the second point [P2] ("RC link composed of an electric resistor 34 and a capacitor" between connection point 38 and point 28;  ¶ [0031]).  
As to Claim 9:
However, Hain further discloses, in FIG(s). 1-3:
wherein the method comprises 
determination of the mathematical dependency between the measured current on the one hand ("using a mathematical function that describes the behavior of the temperature in relation to the operating voltage and the operating current in the power semiconductor.;"  ¶ [0034]) and 
on the other hand the first voltage, or the second voltage, or a further voltage resulting computationally from the first voltage and the second voltage (determined operating voltage of power semiconductor provides access, by temperature unit 24, to calibration I-V curve, whose voltage axis crossing point is a further voltage;  ¶ [0033]).  
As to Claim 10:
However, Hain further discloses, in FIG(s). 1-3:
power module [10] for operating an electric vehicle drive, comprising 
a plurality of semiconductor switching elements [14] (power switches 12, 14, 16) and drive electronics [16] (controller component 20 and a driver 22 control the power switches;  ¶ [0025]), 
wherein the semiconductor switching elements [14] (power switches 12, 14, 16) can be switched by the drive electronics [16] (controlled by the control electronics 18) in such a way that the semiconductor switching elements [14] allow or interrupt a load current (power switches 12, 14, 16 controlled by the control electronics 18 to modulate operation of the power switches;  ¶ [0027]), 
in order to convert an input-side direct current fed to the power module [10] ("input-side power source (e.g. a power battery);"  ¶ [0026]) into an output-side alternating current (AC multiphase output current is generated by power switches 12, 14, 16;  ¶ [0026]), 
wherein the power module [10] comprises a temperature measurement device (temperature unit 24 in the control electronics 18) that is designed to carry out the method according to one of Claims 1 to 9 (method 100 for determining a temperature in the power module 10 involving temperature unit 24;  ¶ [0035]).  
As to Claim 11:
However, Hain further discloses, in FIG(s). 1-3:
inverter comprising a power module [10] according to Claim 10 ("[i]f the power module 10 is used for an inverter;"  ¶ [0026]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        


/DIANA J. CHENG/Primary Examiner, Art Unit 2849